Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 15 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 8 are allowable because,
although Wang (2017/0221421) discloses an aging system ([0032] “as illustrated in FIG. 1 … electrical aging of each pixel circuit can be directly performed under the action of the aging voltages inputted into the three voltage input ports 110”) comprising:
an aging pad of a display device (Figue 1, #106); and 
an aging processor for applying an aging signal to the display device through the aging pad and through the probe ([0032] “… as illustrated in FIG. 1, each pixel circuit 102 may be connected to the three voltage input ports 110 through a first wire, a second wire and a third wire respectively, and electrical aging of each pixel circuit can be directly performed under the action of the aging voltages inputted into the three voltage input ports 110”), and 
although Kim (KR10114463881) discloses an aging aligner for aligning the aging pad with a probe (Figure 3), 


Claims 2 through 7 and 9 through 15 are allowable for being dependent upon independent claims 1 and 8.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622